                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


SWAN B. MOSS, III, et al.                                                             PLAINTIFFS

                                       Consolidated Action
v.                                    Case No. 4:12-cv-4030


UNITED STATES OF AMERICA                                                             DEFENDANT


                                             ORDER

       Before the Court is Plaintiffs’ Motion for Entry of Judgment Pursuant to Fed. R. Civ. P.

58(d). ECF No. 73. In the instant motion, Plaintiffs move the Court to file a final judgment pursuant

to Federal Rule of Civil Procedure 58(d). However, prior to filing the instant motion, Plaintiffs

filed a Notice of Appeal, appealing the Court’s previous ruling dismissing this matter. The Eighth

Circuit subsequently issued an opinion and judgment affirming this Court’s decision dismissing

the action. ECF Nos. 82-1, 82-2. The Eighth Circuit has now issued the formal mandate. ECF No.

82. Accordingly, in light of these facts, the Court finds that the instant motion has been rendered

moot and should be and hereby is DENIED AS MOOT.

       IT IS SO ORDERED, this 22nd day of January, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
